Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed July 08, 2021. As filed, Claims 1-20 are pending are pending of which claims 1, 2, 4, 10 are amended. Claims 16-20 are withdrawn from consideration. 
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
It is suggested that in order to advance prosecution, the non-elected subject matter be canceled if Applicant files a response to this Office Action since rejoinder is not applicable because a method of making invention was elected and not a product invention.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1-15 under 35 U.S.C. § 112 first paragraph as failing to comply with the written description requirement is maintained. Albeit the Applicants amended instant claims to define variable R3 of claimed formula as straight-chain alkyl, instant claims recite R4 is a bisphosphonate moiety, an antibiotic moiety, or a protein; “ therapeutic agent”; “organometallic compound”. The breadth of the claims as reading on a method of preparing a derivatives oxysterol compounds of formula IV in view of the level of knowledge or skill in the art and the limited information provided in the specification, a phosita would not recognize from the disclosure that Applicant was in possession of the methods for making said compounds as claimed. 
The rejection of claims 1-10 under 35 U.S.C. § 112 first paragraph (enablement)  is maintained. 
The instant disclosure, while being enabling for processes employing compounds of the general formula in which R3 is simple straight-chain alkyl and R4 as kanamycin moiety, or formula VI, VIb or VIc does not reasonably provide enablement for processes employing compounds of the general formula in which R4 is any bisphosphonate moiety, an antibiotic moiety, a protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The rejection of claims 1-15 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendments to specify R3 is a straight alkyl and to delete ““a fragment of a therapeutic agent” and “a protein fragment”.
The rejection of claims 1-15 under 35 U.S.C. § 103 over US 2016/0159850-A1; June 2016 by Parhami when considered with Solomons Organic Chemistry, 5th Edition, 1992, John Wiley & Sons, Inc., New York, pp. 460-461; and Greene Protective Groups in Organic Synthesis, 1981, John Wiley &Sons, Inc, New York, pp. 14-16 is maintained .
Applicant's arguments filed 7/08/2021 have been fully considered but they are not persuasive. 
Applicants argue that “Parhami discloses in his reaction having an oxygen containing substituent at carbon 6 (C6), which is OR2 for formulae 6a, 6b, or 6c (Parhami at page 11). According to Parhami, C6 has an OH group or O bonded to a protecting group. Thus, Parhami uses a triol or triol type moiety during his synthesis of OXY133. In contrast to Parhami, to synthesize OXY133, Applicant's method includes using a diol where C6 is not protected or does not contain an OH group. In Applicant's diol, the C6 position does not have a substituent in Applicant's formulae II or Ila. This early stage reactant starting material is different from Parhami's trial or trial type moiety. Therefore, Parhami, in his method, does not disclose or make obvious Applicant's diol that has the absence of a chemical group at the C6 position in Applicant's formulae II or Ila.”(Remarks page 14).

Contrary to Applicant’s arguments, the prior art by the ‘850 publication teach on [0032] that pregnenolone (5) which corresponds to claimed formula I can be transformed by known methods to differentially protected Oxy133 derivatives, which corresponds to claimed formula II by protection of the 3-hydroxyl, addition of the side chain, hydroboration- oxidation of the 5-alkene, and then, depending on the analogue desired, selective protection or deprotection of the hydroxyl groups; while on [0069] that “in addition to the compounds set forth herein, other embodiments of the invention encompass any and all individual stereoisomers at any of the stereocenters shown in the Formulas, including diastereomers, racemates, enantiomers, and other isomers of the compounds. In embodiments of the invention, all polymorphs and solvates of the compound, such as hydrates and those formed with organic solvents, are included.”
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to utilize diol hydrate intermediate in the preparation of oxysterol derivative.
Furthermore, the prior art  teach diol intermediate in the synthesis of  oxysterol derivative which formed  by reacting pregenolone with organometallic reagent; since  starting materials (i.e. pregenolone) and organometallic reagent  are all recited by prior art and the reaction conditions are proper, the diol solvate formation  recited in the claims would necessarily take place.

Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

As stated in MPEP 716.02 (d) regarding unexpected results commensurate in scope with claimed invention “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”
The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed process for producing oxysterol and the process of the prior art.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
This rejection is still deemed proper, and is therefore maintained. 
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 7/08/2021. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:

Nature and scope of the instant claims in view of the specification: 

Claim 1 recites: method of making a derivative of an oxysterol, the method
comprising (i) reacting a pregnenolone derivative of formula I; with an organometallic compound to form a diol derivative of formula II; (ii) reacting the diol derivative of formula II with a borane compound to form an oxysterol or a pharmaceutically acceptable salt thereof of formula III; (iii) reacting the compound of formula III with a therapeutic agent to form an oxysterol derivative of formula IV; wherein R1 is a protecting group, R3 is an straight chain alkyl and R 4 is a bisphosphonate moiety, an antibiotic moiety, a protein, wherein the diol derivative of formula II is in monohydrate form.
By contrast, the nature and scope of the invention described in the Specification includes the synthesis of compound OXY133 (i.e. compound of claimed formula III) as shown in Fig. 1 and examples of making compounds of formula VI, VI1, VIc, VId as shown in Fig. 11-14. 
Therefore, the specification describes a method of synthesis compound of claimed formula III and the chemical structure of compound VI, VIa, VIc, VId.
The specification does not show preparative examples of other compounds of formula IV wherein R4 is a bisphosphonate moiety, an antibiotic moiety, or a protein; “ and “therapeutic agent”; “organometallic compound”; “linker L comprising aspartate based
linkers, succinate based linkers or urethane based linkers” are as claimed.  
The extent and content of the prior art:  Applicant has provided several references in the IDS which discuss synthesis of compounds starting with compound OXY133 as substrate. For example, US20160159850 A1 which teach acylation of OXY133 differentially protected to give acylation at the 6-hydroxyl group followed by acylation with succinic anhydride, coupling to a BTA-linker (antibiotic fragment) and deprotection of the 3-hydroxyl protection using tetrabutyl ammonium fluoride (page 11). 
The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of treating amino acid based substrates, the claimed invention is of an unpredictable nature.
Conclusion Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula IV or (VIII) and method of preparing said compound. The specification is limited to preparation of compound of formula VIa, VIc, VId. 
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of a compounds of formula R2(-F)2 -18 and the method for treatment of any other substrate except hair by applying said compounds; rather, Applicant has provided evidence for the preparation of two compounds only and compositions thereof and treatment of hair with such compositions.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the method of preparing compound of formula IV are as claimed. 
Overall, what these statements indicate is that the Applicant must provide adequate description of method for making oxysterol derivative compound which entails pregnenolone starting material.  Hence, the analysis above demonstrates that Applicants have not described the method for such compounds.
Therefore, the breadth of the claims as reading on a method of preparing a derivatives oxysterol compounds of formula IV and (VIII) in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the methods for making said compound, before the effective filing date of the claimed invention. Thus it is concluded that the written description requirement is not satisfied.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for processes employing compounds of the general formula in which R3 is simple straight-chain alkyl and R4 as kanamycin moiety, or formula VI, VIb or VIc does not reasonably provide enablement for processes employing reacting compounds of the general formula I to produce compounds of the general formula IV in which R4 is any bisphosphonate moiety, an antibiotic moiety, a protein; or compounds of the general formula VIII wherein the  linker L comprising aspartate based linkers, succinate based linkers or urethane based linkers”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
In the instant case the claims cover processes of producing  compounds of the general formula IV in which R4 is a bisphosphonate moiety, an antibiotic moiety, a protein; or producing compounds of formula VIII wherein linker L comprising aspartate based linkers, succinate based linkers or urethane based linkers. The possible range of structural types encompassed by the present claims is  large ranging from simple compounds in which the required R4 as bisphosphonate moiety, an antibiotic moiety, a protein corresponds to an infinitely large and complex molecule; the required group –L-R4 corresponds to an infinitely large and complex molecule; These compounds as highly functionalized molecules, pose significant synthetic challenges.  Based on the above standards, the disclosure must contained sufficient information to enable one skilled in the pertinent art to make this invention without undue experimentation.  See M.P.E.P.  2164.01. Given the scope of the claims, it does not.
The state of the art fails to support the proposition that the synthesis of the full (or even a significant portion) scope of the compounds, or methods employing them, be made without undue experimentation, when it is recognized in the art that synthesis of organic compounds requires a significant effort in terms of design and implementation of synthetic strategy. For example, while it might be easy to write down a synthesis on paper, the proper choice of reagents and conditions is an empirical endeavor with multiple attempts frequently required in order to produce satisfactory results especially if the potential exists for different stereo-or regiochemical outcomes. As the complexity of the target compound increases, so does the magnitude of the undertaking.  The discovery of the proper conditions to produce a desired synthetic outcome is largely an empirical undertaking requiring the devotion of large amounts of time and financial resources. Attempts at synthetic transformations also frequently fail for unpredictable reasons. Zaragoza Dorwald (Side Reactions in Organic Synthesis, 2005, WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim, Preface. Pg. IX; cited in PTO892 attached herewith) teaches:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to prepare materials other than compounds in which R3 is other than simple straight-chain alkyl or R4 is of formula V, Vb, Vc or kanamycin as disclosed in the examples. 
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 
However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention to give compounds in which R3 is other than simple straight-chain alkyl and R4 is formula V, Vb, Vc or kanamycin.
Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art are unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]
Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159850-A1; June 2016 by Parhami et. al (the ‘850 publication; cited by Applicants in IDS)  when considered with Solomons Organic Chemistry, 5th Edition, 1992, John Wiley & Sons, Inc., New York, pp. 460-461; (cited in PTO892 mailed 4/09/2021) and Greene Protective Groups in Organic Synthesis, 1981, John Wiley &Sons, Inc, New York, pp. 14-16 ( cited in PTO892 mailed 4/09/2021).
Instantly claims are drawn to a method of making a derivative of an oxysterol comprising (i) reacting a pregnenolone derivative of formula I, with an organometallic compound to form a diol derivative of formula II, (ii) reacting the diol derivative of formula II with a borane compound to form an oxysterol or a pharmaceutically acceptable salt thereof of formula III (iii) reacting the compound of formula III with a therapeutic agent to form an oxysterol derivative of formula IV of the following structure:

    PNG
    media_image2.png
    238
    367
    media_image2.png
    Greyscale

wherein R1 is a protecting group, R3 is straight-chain alkyl and R4 is a bisphosphonate moiety, an antibiotic moiety, a protein, wherein the diol derivative of formula II is in monohydrate form and all reactions are carried out in a single container.
The ‘850 publication teach method of preparation composition comprising an oxysterol-bone targeting agent compound, such as, an Oxy133-tetracycline, bone targeting agent BTA-conjugated analogs of Oxy-133 derivative compounds [0002]; fig 1-3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Other suitable therapeutic agents include BMP-2 the elected species is disclosed on  [0068].
The ‘850 publication teaches on [0032] the synthesis of the Oxy133-BTA conjugated analogues 2, 3, and 4 starting from pregnenolone (5) which corresponds to claimed formula I. The latter can be transformed by known methods to differentially protected Oxy133 derivatives, 6 a-c which corresponds to claimed formula II by protection of the 3-hydroxyl, addition of the side chain, hydroboration- oxidation of the 5-alkene, and then, depending on the analogue desired, selective protection or deprotection of the hydroxyl groups. The coupling partners for these compounds can be prepared. The acylation of OXY133 which corresponds to claimed formula III differentially protected with a trimethylsilyl or tert-butyldimethylsilyl group to give acylation at the 6-hydroxyl group followed by acylation with succinic anhydride, coupling to a BTA-linker which corresponded to claimed antibiotic fragment and deprotection of the 3-hydroxyl protection using tetrabutyl ammonium fluoride scheme reproduced below ([0033]; page 11). The protection of the hydroxyl group of pregnenolone as the tert-butyldimethylsilyl ether, reaction with hexyl magnesium bromide, followed by hydroboration with BH3 and reaction of the resulting product with hydrogen peroxide in show in the scheme below (which corresponds to steps i-iii of claimed method conducted in one-pot; instant claims 1-4).

    PNG
    media_image5.png
    237
    737
    media_image5.png
    Greyscale

Regarding the diol intermediate as hydrate as claimed, disclosed on (0069] of the ‘850 publication is that “in addition to the compounds set forth herein, other embodiments of the invention encompass any and all individual stereoisomers at any of the stereocenters shown in the Formulas, including diastereomers, racemates, enantiomers, and other isomers of the compounds. In embodiments of the
invention, all polymorphs and solvates of the compound, such as hydrates and those formed with organic solvents, are included.”
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to utilize diol hydrate intermediate in the preparation of oxysterol derivative.
Furthermore, the prior art  teach diol intermediate in the synthesis of  oxysterol derivative which formed  by reacting pregenolone with organometallic reagent; since  starting materials (i.e. pregenolone) and organometallic reagent  are all recited by prior art and the reaction conditions are proper, the diol solvate formation  recited in the claims would necessarily take place.
The differences between the process taught by the ‘850 publication and that instantly claimed are: the prior art teaches the use of hexyl magnesium bromide while the claimed method requires using of hexyl magnesium chloride; the prior art employs silyl ether group protection instead of methyl ether protection as claimed.
Solomons, however, teaches on page 460 that alkyl iodides, bromides and chlorides may each be used to make Grignard reagents. Solomons thus teaches the equivalence of hexyl magnesium bromide and hexyl magnesium chloride. In combination the above (instant claims 6-8, 10-15).
The difference between the process taught by the combination of the ‘850 publication and Solomons and that instantly claimed is that the use of methyl ether protection is presently claimed while cited prior art teach the use of a silyl protecting group.
Greene, however, teaches on page 14 the use of methyl ether protection for the hydroxyl group.  Greene teaches formation of the methyl ether from MeI and KOH (instant claim 5); Greene teaches (page 14) deprotection with TMSI (instant claims 9, 12, 14, 15).
Thus one of ordinary skill in the art would have been motivated to replace the silyl ether protection of the ‘850 publication with the methyl ether in order to produce a more robustly protected intermediately that can be carried through the multistep process without loss of the protecting group. In the absence of an unexpected result, the substitution of one protecting group for another is prima facie obvious. The instantly claimed process therefore corresponds to both simple substitution of one known element (protecting group, Grignard reagent) for another to obtain predictable results and the use of known technique (protecting group substitution) to improve similar methods, in the same way. There would have been a reasonable expectation for success given the routine nature of the substitutions as indicated by the references.
Thus the instantly claimed process would have been obvious to one of ordinary skill in the art.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622